326 S.W.3d 856 (2010)
SAINT LUKE'S NORTHLAND HOSPITAL, Appellant,
v.
Joyce E. VETTER and Glenn Vetter, Respondents.
No. WD 72128.
Missouri Court of Appeals, Western District.
December 14, 2010.
Gwendelyn Garcia, Kansas City, MO, for Appellant.
Joyce E. and Glenn Vetter, Clinton, MO, pro se.
Before Division II: JAMES EDWARD WELSH, Presiding Judge, and MARK D. PFEIFFER and KAREN KING MITCHELL, Judges.

Order
PER CURIAM:
This case involves a suit on an account for medical services. The appellant argues that the trial court erred in entering judgment for the defendants in that the appellant (as plaintiff below) proved all the facts necessary to its recovery. We hold that the appellant's evidence was not legally conclusive on the issue of whether the appellant charged a reasonable price for the services it provided. Therefore, we affirm. Rule 84.16(b).